DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to claim 1, the cancellation of claims 4-5 and the arguments presented has overcome the rejections presented in the previous Office Action. Therefore, the Examiner has withdrawn the previously presented rejection sin this present action. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office action claims 1-9 were rejected as being unpatentable over the disclosures of Okada and claims 10-12 were rejected as being unpatentable over the discloeus of Song in view of Okada. Presently, Applicant has amended independent claim 1 by incorporating the subject matter of now cancelled clam 5 with the additional recitations ‘…or an unsubstituted heteroaryl group of Group 3, in which the substituted or unsubstituted aryl groups of Group 2 are separate or an adjacent two thereof are linked with each other to form a ring and the unsubstituted heteroaryl groups of Group 3 are separate, at least one of R1 to R5 being a substituted or unsubstituted aryl group of Group 2 or an unsubstituted heteroaryl group of Group 3:’ Applicant has persuasively demonstrated how these amendments to independent claim 1 distinguish the hardmask composition of claim 1 as amended from the disclosures of Okada. The disclosures of Song fail to cure the deficiencies of Okada to teach and/or suggest the limitations of claim 1 as amended. Moreover, the prior art fails to provide other relevant prior art which either cures the deficiencies of Okada or that teach and/or suggest the hardmask composition as recited in independent claim 1 as amended. Therefore, independent claim 1 and claims 2-3 and 6-9 depending therefrom are allowable.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899